Appeal of defendant. Appeal dismissed at Fall Term, 1924, of the Supreme Court. Motion to reinstate.
It appears from an inspection of the record that defendant was convicted of abandonment at January Term, 1924, of the Superior Court of Wayne County, and, on conviction, sentenced to the county roads on 24 January, 1924, from which said judgment defendant appealed; that the record of said appeal was not docketed in this Court until 4 September, 1924, after commencement of Fall Term of the Court, nor was there any proceedings, by writ of certiorari or otherwise, by which the time for docketing said appeal was extended. The appeal, therefore, not having been brought to the next term of the Supreme Court after trial and sentence had, same was dismissed, on motion, in accordance with Rule 5 of Supreme Court, appertaining to appeals; and no valid reason therefor having been made to appear, defendant's motion to reinstate is denied. S. v. Farmer, ante, 243, and authorities cited.
Motion to reinstate denied. *Page 818